Appeal from a judgment granted by an Official Referee and entered in Delaware County April 9, 1952. The complaint which seeks an adjudication that plaintiff is the owner of a farm to which he took title in 1926, is directed against the validity of a judgment of foreclosure and sale and a Referee’s deed by virtue of the judgment. The judgment which was entered in the foreclosure action after a trial in which this plaintiff contested the action as a defendant on the merits accurately described the land in dispute and barred this plaintiff from any title therein. The Referee’s deed contained a description following the judgment but in additional language excepted and reserved certain pieces which had been sold off. Judge Santry who tried this case has found that the variance in the mortgage and deed is not substantial and found that the deed and the mortgage referred to the same property. We think there is very strong support in the record for this finding. Further there has been open and undisturbed possession by defendants since 1929, a period of twenty-one years before this action was instituted, and this establishes good title in defendants even assuming defects in the foreclosure judgment. (Civ. Prae. Act, §§ 37, 38.) Finally the action, which was not commenced until 1950, is barred by the Statute of Limitations. We think the Official Referee was entirely right in his judgment and it should be affirmed. Judgment unanimously affirmed, without costs. Present- — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.